DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-9 in the reply filed on 04 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 2, the claim recites “a needle insertion hole that guides a needle for injecting to the storing portion”. It is unclear if the needle insertion hole is used for guiding a needle( for injecting a filler) to the storing portion, or if the needle insertion hole is used for injecting the filler into the storing portion via a needle. For examination purposes, the first interpretation shall be used.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka (US20150173711A1) in view of Fujimura (US20160183914A1) and in further view Ohgishi et al., (US20130158410A1) and Morimoto (US20110301413A1).

Regarding claim 1, Hiraoka teaches: an ultrasonic endoscope comprising (fig. 1 [0012]):
	a distal end portion main body (fig. 1 [0036] #21 distal end portion) that is provided at a distal end of an insertion part (fig. 1 [0036] #21 is at the distal end of #11 insertion portion) and has a cable insertion hole therein (fig. 5 [0052] #31c proximal end of the rigid member has a hole, and has cables inserted through it);
	a storing portion that is provided in the distal end portion main body (fig. 4 the area of [0049] #33 ultrasonic sections and [0051]the distal end of #32c cable duct would encompass a storing portion) and is formed on a distal end side in an axial direction of the distal end portion main body from the cable insertion hole (see annotated fig. 4 below for axial direction, fig. 5 #33 and #31c are on a distal side from the #31 c opening portion);
an ultrasonic transducer that is disposed in the storing portion (fig. 4 [0049] #33 ultrasound vibration sections);
an elevator housing portion (fig. 6 [0086] #51 and #44 open portion) that is provided in the distal end portion main body and is open in a first direction orthogonal to the axial direction of the distal end portion main body (see annotated fig. 6 below for opening and direction);
an elevator that is provided in the elevator housing portion and is rotatably supported (fig. 6 [0066] #51 raising stand is rotatable around an axis such as #83b shaft); and
wherein the storing portion is disposed at a position offset in a second direction that is orthogonal to the axial direction of the distal end portion main body (fig. 4 #32c cable duct is offset towards a second direction);

    PNG
    media_image1.png
    445
    590
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    551
    832
    media_image2.png
    Greyscale

However, while Hiraoka teaches cables connected to the ultrasound vibration sections, Hiraoka is silent regarding a plurality of signal cables that are connected to the plurality of ultrasonic vibrators, respectively, the storing portion is orthogonal to the first direction from a position where the cable insertion hole is provided.
In the same ultrasound endoscope field of endeavor, Fujimura teaches a plurality of signal cables that are connected to the plurality of ultrasonic vibrators, respectively (fig. 6 [0068] the #43 wiring substrate are respectively connected to the coaxial cables of the #41 ultrasound cable wire bundle which are connected to respective piezoelectric elements of the #62 piezoelectric element array), and the storing portion is orthogonal to the first direction from a position where the cable insertion hole is provided (see annotated fig. 4 below).

    PNG
    media_image3.png
    344
    455
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time to modify the device of Hiraoka with the cables and positioning of the storing portion of Fujimura, as the offset would lead to fewer restrictions of the arrangement of the cable and would improve the degree of freedom (see Fujimura [0109]).
However the combination of Hiraoka and Fujimura are still silent regarding a cable introducing portion that introduces the plurality of signal cables into the cable insertion hole, and the cable introducing portion has a guiding surface.
In the same ultrasound endoscope field of endeavor, Ohgishi teaches a cable introducing portion (fig. 9 [0073] #18A extended portion) that introduces the plurality of signal cables into the cable insertion hole ([0051] the cables are inserted through #17 port while touching #18 extension portion), and the cable introducing portion has a guiding surface (fig. 9 [0073] #18A extended portion).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Hiraoka as modified by Fujimura with the extended portion of Ohgishi, as this would relieve bending stress on the cable going through the cable insertion bath and reducing damage to the cable and reducing breakage to the internal signal line (see Ohgishi [0068]).
However the combination of Hiraoka, Fujimura, and Ohgishi is still silent regarding a width of the storing portion in the second direction gradually increased toward a proximal end side in the axial direction of the distal end portion main body.
In the same ultrasound endoscope field of endeavor, Morimoto teaches a width of the storing portion in the second direction gradually increased toward a proximal end side in the axial direction of the distal end portion main body (fig. 3 the width of the portion that stores the #10 ultrasound transducer gradually increases (meaning increasing in the second direction) toward the proximal end).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of the increasing width of the storing portion of Morimoto to the device of Hiraoka as modified by Fujimura and Ohgishi, as both inventions relate to ultrasonic endoscopes, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would be able to perform such an application, and the results of the device of Hiraoka as modified by Fujimura and Ohgishi using a storing portion with an increasing width are reasonably predictable.

Regarding claim 2, Hiraoka as modified by Fujimura, Ohgishi, and Morimoto teaches the device of claim 1, wherein Hiraoka further teaches wherein the distal end portion main body has a needle insertion hole that guides a needle for injecting a filler to the storing portion (fig. 6 [0061] 71 b used for inserting a puncture apparatus [0003] the device can be used for EUS-FNA and/or ERCP, which is a filler [0006] during ERCP contrast medium is injected ).

Regarding claim 3, Hiraoka as modified by Fujimura, Ohgishi, and Morimoto teaches the device of claim 2, wherein Hiraoka further teaches wherein when the needle insertion hole (fig. 6 #71 b channel tubes) is projected on a plane orthogonal to the axial direction of the distal end portion main body (fig. 6 #71b channel tubes run parallel to the axial direction, meaning the hole is projected on a plane orthogonal to the axial direction), the needle insertion hole is disposed at a position closer to the storing portion than the cable insertion hole is (fig. 5 and 6, #71b channel tube runs through the #31c proximal end of the rigid member (as seen in fig. 5) towards the distal end of the device (as seen in fig. 5 and 6) therefore the #71b channel tubes would be closer to the storing portion, which is located on the distal end of the device).

	Regarding claim 5, Hiraoka as modified by Fujimura, Ohgishi, and Morimoto teaches the device of claim 1, but is silent regarding the guiding surface is formed by an inclined surface which is obliquely inclined with respect to the axial direction of the distal end portion main body.
	However in the same ultrasound endoscope filed of endeavor, Ohgishi teaches the guiding surface is formed by an inclined surface which is obliquely inclined with respect to the axial direction of the distal end portion main body (fig. 9 [0073] #18A extended portion is obliquely inclined).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Hiraoka as modified by Fujimura with the extended portion of Ohgishi, as this would relieve bending stress on the cable going through the cable insertion bath and reducing damage to the cable and reducing breakage to the internal signal line (see Ohgishi [0068]).

	Regarding claim 6, Hiraoka as modified by Fujimura, Ohgishi, and Morimoto teaches the device of claim 1, wherein Hiraoka teaches when the cable insertion hole and the elevator housing portion are projected on a plane perpendicular to the first direction (see annotated fig. 5 below, the #31 c proximal opening is goes in a direction perpendicular with respect to  the first direction), the cable insertion hole is disposed in a region different from the elevator housing portion (see annotated fig. 5 below, 31c is in a region different than where the elevator housing portion would be located, at #44 opening portion).

    PNG
    media_image4.png
    421
    532
    media_image4.png
    Greyscale


Regarding claim 7, Hiraoka as modified by Fujimura, Ohgishi, and Morimoto teaches the device of claim 1, wherein when the distal end portion main body is projected on a plane orthogonal to the axial direction of the distal end portion main body (fig. 2 the distal end portion is projecting upwards, see annotated fig. 2 below), the distal end portion main body has an observation window of which a position in the first direction is disposed on an opening side of the elevator housing portion (see annotated fig. 2 below #42 observation window is pointed toward the first direction in the #44 open portion side [0053]).

    PNG
    media_image5.png
    512
    717
    media_image5.png
    Greyscale


Claims 4 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka as modified by Fujimura, Ohgishi, and Morimoto as applied to claim 3 and 7 above, and further in view of Oosawa (US20070266792A1).

Regarding claim 4, Hiraoka as modified by Fujimura, Ohgishi, and Morimoto teaches the device of claim 3, but fails to explicitly disclose wherein the needle insertion and cable insertion hole communicate with each via a gap.
However in the same ultrasound field of endeavor, Oosawa teaches wherein the needle insertion and cable insertion hole communicate with each via a gap (see annotated fig. 1 #19 channel is a needle insertion hole, and there is a gap/opening between the hole that #21 wiring cable is in [0029]).

    PNG
    media_image6.png
    470
    707
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of the gap of Oosawa with the device of Hiraoka as modified by Fujimura, Ohgishi, and Morimoto, as both inventions relate to ultrasound devices that include needle devices, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such an application, and the results of Hiraoka as modified by Fujimura, Ohgishi, and Morimoto using a gap is reasonably predictable.

Regarding claim 8, Hiraoka as modified by Fujimura, Ohgishi, and Morimoto teaches the device of claim 7, but fails to explicitly disclose wherein the observation window is disposed on the proximal end side in the axial direction of the distal end portion main body from the elevator housing portion.
However in the same ultrasound field of endeavor, Oosawa teaches wherein the observation window (fig. 1 [0029] #17 is an optical imaging device, and operators would be able to observe through it) is disposed on the proximal end side in the axial direction of the distal end portion main body from the elevator housing portion (fig. 1 #19 houses the needle holder, and the elevated portion constitutes the elevator housing portion and the #17 optical imaging device is proximal to the elevated portion ). 
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of the optical imaging system of Oosawa with the device of Hiraoka as modified by Fujimura, Ohgishi, and Morimoto, as both inventions relate to ultrasound devices that include needle devices, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such an application, and the results of Hiraoka as modified by Fujimura, Ohgishi, and Morimoto using such an optical imaging system is reasonably predictable.

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka as modified by Fujimura, Ohgishi, and Morimoto as applied to claim 7 above, and further in view of Hiraoka et al., (JP3709325B2) (hereinafter “Hiraoka37”).

Regarding claim 9, Hiraoka teaches the device of claim 7, wherein Hiraoka further teaches the observation window is disposed to be offset from the elevator housing portion (fig. 2 #42 observation window is offset from the #44 opening portion that houses the #52 raising stand that is an elevator), but is silent regarding wherein the observation window is disposed to be offset in the second direction.
However in the same ultrasound endoscope field of endeavor, Hiraoka37 teaches wherein the observation window is disposed to be offset in the second direction (fig. 2a [0019] #12 observation lens is to on the right side of the endoscope, which is the second direction).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of the observation window of Hiraoka37 with the device of Hiraoka as modified by Fujimura, Ohgishi, and Morimoto, as both inventions relate to ultrasound endoscope devices, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such an application, and the results of Hiraoka as modified by Fujimura, Ohgishi, and Morimoto using an observation window on the right side of the endoscope is reasonably predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kono et al., (JP2007252457A) teaches an ultrasonic endoscope with an observation window proximal to an elevator portion.
Kohno (US20040082883A1) also teaches an ultrasound endoscope with an observation proximal to an elevator portion, and also teaches a plurality of cables to  a plurality of ultrasound elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/           Examiner, Art Unit 3793                                                                                                                                                                                             
/SEAN D MATTSON/           Primary Examiner, Art Unit 3793